DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on March 8, 2021 is acknowledged.  Further, applicant has cancelled claims 8-19.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1 it is unclear if the device includes a camera or if the device is intended to be used with a camera arranged at a particular position and the device does not include a camera.  Looking at the specification figure 2 shows the device of claim 1.  Figure 2 notes the dashed line as a “camera plane.”  The combination of the line and the term camera plane is interpreted to be an imaging plane of a camera.  However it is unclear to the examiner if (1) the device includes a camera positioned such that the camera’s imaging plane is at the camera plane or if (2) this camera plane is where a camera could be a camera plane between the first and second focal lengths;” on line 5 “[[a]] the camera plane” and on line 9 “the camera plane.”  Further for consistency in claim 7 the examiner will use “the camera plane”.
Regarding claim 2 “wherein the variable phase retarder is a variable wave plate” has clarity issues.  In the art the terms “waveplate” and “wave plate” and “retarder” and “phase retarder” are synonymous terms.  The examiner is unsure what the further limitation being claimed is.  The specification sheds no light on this issue.  For purposes of examination the examiner will interpret a “variable phase retarder” to be a “variable wave plate”.
Regarding claim 5 “wherein the asymmetric cross section is rectangular or elliptical” has clarity issues.  Particularly rectangles have at least two axes of symmetry (along the two center lines between parallel sides) and ellipses also have at least two axes of symmetry (a first axis through the two foci and an axis orthogonal to the first axis centered between the two foci).  Further since all squares are rectangles and all circles are ellipses there is potential for more than two lines of symmetry.  It is unclear if applicant is claiming (1) the nanoposts have symmetric rectangular or elliptical cross-sections or (2) if the asymmetric cross-sections are generally rectangular or elliptical.  The specification, paragraph [0047] repeats similar language and does not clarify this issue, however in light of figure 10 the examiner assumes the latter.  For purposes of examination the examiner will use “wherein the asymmetric cross section is generally rectangular or elliptical.”
Claims 2-7 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 2, as set forth above “variable phase retarder” and “variable wave plate” are interpreted as synonymous terms and therefore this limitation fails to further limit the device.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Insofar as they are understood claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brooker et al. US Patent Application Publication 2017/0242398.
Regarding claim 1 Brooker discloses a device (title e.g. figure 5 & figure 14 portion 1411 of FINCH microscope 1400) comprising: a birefringent lens (e.g. PSOE 501 and/or holographic optical elements 1416), configured to focus incident electromagnetic waves of a first polarization to a first focal length, and incident electromagnetic waves of a second polarization to a second focal length (inter alia paragraph [0112] “emitted light propagates through the objective and a polarizing beamsplitter to an optical train that applies different spherical phases (focusing power) to different polarization components of the light beam, creating a pair of co-propagating differentially focused beams with focal lengths fd1 and fd2” e.g. fd1 & fd2); a camera plane between the first and second focal lengths (e.g. Hologram plane and/or 305); a variable phase retarder (e.g. variable waveplate 1413) between the birefringent lens and the camera plane (see figure 14), the variable phase retarder configured to vary a phase difference between the electromagnetic waves of the first polarization and the electromagnetic waves of the second polarization (inter alia paragraph [0112] “phase of the hologram can be changed by an optional polarization sensitive variable waveplate 1413”); and a polarizer (e.g. output polarizer 1414) between the variable phase retarder and the camera plane (see figure 14).
The disclosure of figures 5 and 14 do not explicitly disclose that the birefringent lens has a metasurface comprising an array of nanoposts.  
Brooker further teaches (paragraph [0106]) suitable birefringent lens components includes micro- or nano-structured metamaterial optical elements, where the micro- or nano-structure optical elements can include structures made of patterned silicon dioxide or other materials in which the patterns consist of nano-structures with defined periodic radii, shapes and/or orientations that combine 
Regarding claim 2 Brooker discloses the device of claim 1, as set forth above.  Brooker further discloses wherein the variable phase retarder (e.g. variable waveplate 1413) is a variable wave plate (e.g. variable waveplate 1413).
Regarding claim 6 Brooker discloses the device of claim 1, as set forth above.  Brooker does not disclose wherein the first focal length is 1.25 mm and the second focal length is 1.75 mm.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  Brooker’s device establishes general conditions of the claim, as set forth above.  The benefits of having the a particular focal distances would be to optimize the sfac, which in combination with the configuration will alter the level of background and noise as well as have an effect on the depth of field in which well-resolved images are obtained.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to design the birefringent lens in the device as disclosed by Brooker to have the first focal length is 1.25 mm and the second focal length is 1.75 mm since this is discovering the optimum or workable ranges involves only routine skill in the art and one would be motivated to have a particular focal distances to optimize the fac, which in combination with the device configuration will alter the level of background and noise as well as have an effect on the depth of field in which well-resolved images are obtained.  
Regarding claim 7 Brooker discloses the device of claim 1, as set forth above.  Brooker further discloses wherein the first focal length (e.g. fd1) is shorter than a distance between the birefringent metasurface lens and the camera plane (see figure 5 & 14), and the second focal length (e.g. fd2) is longer than a distance between the birefringent metasurface lens and the camera plane (see figure 5 & 14).

Insofar as it is understood claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brooker et al. US Patent Application Publication 2017/0242398 in view of Brooker et al. “In-line FINCH super resolution digital holographic fluorescence microscopy using a high efficiency transmission liquid crystal GRIN lens” Optics Letters, Vol. 38, No. 24, pp 5264-5267, 2013.
Regarding claim 3 Brooker ‘398 discloses the device of claim 1, as set forth above.  Brooker ‘398 further discloses wherein the first polarization is orthogonal to the second polarization (inter alia paragraph [0056 & 0112] note s and p polarizations).
Brooker ‘398 does not disclose the polarizer is configured to polarize at 45° from the first polarization.
Brooker ‘398 further teaches (paragraph [0054] & figure 3) the system, including an output polarizer, is based on previous work, Booker npl.  Brooker npl teaches a similar device (e.g. see figure 1) where the output polarizer is at 45° from the first polarization (see figure 1) for the purpose of transmitting power with an appropriate phase shift (see paragraph spanning pp 5266-67) with super-resolving properties (see last paragraph starting on page 5265).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the polarizer in the device as disclosed by Brooker ‘398 to have it configured to polarize at 45° from the first 

Insofar as they are understood claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brooker et al. US Patent Application Publication 2017/0242398 in view of Arbabi et al. “Subwavelength-thick lenses with high numerical apertures and large efficiency based on high-contrast transmitarrays” Nature Communications, 6, 7069, 2015, of record.
Regarding claims 4-5 Brooker discloses the device of claim 1, as set forth above.  Brooker further discloses wherein the nanoposts may have various shapes (paragraph [0106]) and refers to Arbabi.
Brooker does not disclose wherein the nanoposts of the array of nanoposts have an asymmetric cross section, as recited in claim 4; or wherein the asymmetric cross section is generally rectangular or elliptical, as recited in claim 5.
Arbabi teaches a metasurface lens with an array of nanoposts (inter alia figure 3c-d) where the photograph of the top of the posts shows they are not symmetric circles but generally circular, and as noted above all circles are ellipses, for the purpose of having high contrast transmitarrays (page 2 2nd column first full paragraph).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the nanoposts in the metasurface of the birefringent lens in the device as disclosed by Brooker to have generally rectangular or elliptical asymmetric cross sections as shown by Arbabi for the purpose of having high contrast transmitarrays.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arbabi et al. “Complete Control of Polarization and Phase of Light with High Efficiency and Sub-wavelength Spatial Resolution” https://www.researchgate.net/publication/267983281, 2014.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                  March 12, 2021